                                                                                               Carol C. Villegas
                                                                                               Partner
                                                                                               212 907 0824 direct
                                                                                               212 907 0700 main
                                                                                               212 883 7524 fax
                                                                                               cvillegas@labaton.com
June 8, 2020
                                                                                               New York Office
                                                                                               140 Broadway
VIA ECF                                                                                        New York, NY 10005


The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

RE:      Plumbers & Steamfitters Local 773 Pension Fund, et al. v. Danske Bank A/S, et al.,
         No. 1:19-cv-00235 (VEC)

Dear Judge Caproni:

On behalf of Plaintiffs in the above matter, we respectfully write in response to Defendant Danske
Bank A/S’s (“Danske Bank” or “the Bank”) letter arguing that Jackson v. Abernathy, 2020 WL
2755690 (2d Cir. May 27, 2020), supports dismissing the Bank from this case. ECF No. 84. It does
not.

The Jackson decision stands for the unremarkable proposition, espoused in Loreley Financing (Jersey)
No. 3 Ltd. v. Wells Fargo Securities, LLC, 797 F.3d 160, 177 (2d Cir. 2015) (a case relied on by
Plaintiffs in their Opposition (ECF No. 78, at 31-32), and cited by the Court in Jackson), that
corporate scienter may be alleged by pointing to someone “whose intent [can] be imputed to the
corporation.” Id.

In Jackson, the court analyzed whether “general allegations of warnings” made by three employees to
“unidentified” executives about a product problem imputed scienter to the corporation. 2020 WL
2755690, at *3.1 The court found that while plaintiffs pleaded that three more junior employees
knew about product problems and raised concerns, the employees themselves did not possess
scienter, and plaintiffs’ “general allegations” did not adequately allege scienter based on the
unidentified officers who apparently failed to heed the warnings. Id. (“And while particularized
allegations that senior officers ignored those employees’ warnings could demonstrate that those
officers acted fraudulently, Jackson’s proposed amended complaint fails to make that showing.”).
Thus, the Second Circuit refused to reverse the District Court’s denial of plaintiffs’ motion to set
aside the prior dismissal, based on this newly discovered evidence.

Here, Plaintiffs’ case is about the cover-up of a multi-billion dollar money laundering scheme.
Plaintiffs allege, and evidence exists, that, at multiple points throughout the Class Period, certain of
the individual defendants themselves (who were members of Danske’s Executive Board and Board

1The Second Circuit did not consider the other allegations that the more-junior employees conveyed information to a
particular Individual Defendant, because Plaintiff “chose not to appeal” that portion of the District Court’s decision. Id.
The Honorable Valerie E. Caproni
June 8, 2020
Page 2


of Directors) and whole groups at the Bank responsible for anti-money-laundering and compliance were
repeatedly warned – by law enforcement, by a whistleblower, and by the Bank’s audit function –
about the money laundering that was occurring. See Pls.’ Opp’n Br., ECF No. 78, at 28-33. Thus
here, unlike in Jackson, Plaintiffs plead scienter on behalf of the very individuals in senior
management positions or on the Board who were alerted about the scheme, providing the
“connective tissue” required by the Second Circuit. 2020 WL 2755690 at *4. As such, the Jackson
decision does not support the Bank’s arguments against a finding of corporate scienter because
Plaintiffs have “plead facts tending to show that senior executives must have known that the
challenged statements were false.” 2020 WL 2755690, at *1.

Respectfully submitted,

/s/ Carol C. Villegas
Carol C. Villegas
Labaton Sucharow

/s/ David A. Rosenfeld
David A. Rosenfeld
Robbins Geller Rudman & Dowd LLP

cc: All counsel of record (via ECF)
